DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 11/18/2021.
Claims 1-9 have been amended and are hereby entered.
Claims 10-11 have been added.
Claims 1-11 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
International Priority 
Applicant’s ADS properly claims international priority to JP 2017-245774, filed on 12/22/2017.  This application fully supports Claims 1-6 and 8-11 as presently filed; as such, all claims are granted an effective filing date of 12/22/2017.  Claim 7 is not supported (see 112(a) rejection below); as such, Claim 7 is granted an effective filing date of 12/03/2018.
Information Disclosure Statement
	All references disclosed in the IDS dated 12/07/2021 have been considered.
Response to Applicant’s Arguments
Objections
Applicant asserts that the previous objection to the drawings is obviated by a correction to the specification, with the introduction to the present Request for Continued Examination listing amendments to the specification as being found on pg. 2 of said Request.  The present Request for Continued Examination does not appear to contain an amendment to the specification on pg. 2 (on which the amendments to the claims begin, contrary to what is stated in the introduction) or anywhere else.  Examiner must assume amendments to the specification were mistakenly omitted.  As such, the objection to the drawings is sustained.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first clarifies a previous argument asserting distinctions between the present ticket and the token of the Vongsouvanh reference (said previous argument citing to Paragraph 0035 of the present application’s specification as evidence of “drawbacks” of the prior art).  Applicant asserts that this citation evidences “the practical application to which the claims relate and the improvement of existing technology provided by the claims.”  This assertion, made absent any reasoning or analysis, constitutes a conclusory statement and an improper argument.  Additionally, this argument appears to use the term “practical application” by its plain meaning rather than its judicially defined meaning (see at least MPEP 2106.04(d) and 
The remainder of Applicant’s arguments merely repeat arguments advanced in the Remarks dated 9/20/2021 verbatim.  Said remarks, already advanced and answered, add nothing to the previously advanced arguments and remain unpersuasive for the same reasons previously set forth.  Summarily, the assertion that the execution of a step cannot be a mental process or a certain method of organizing human activity due to the claimed execution of a command being carried out by a processor (or other computer component) is incorrect as this assertion misapprehends the scopes of both mental processes and certain methods of organizing human activity.  See the Final Rejection dated 6/18/2021 for in-depth explanation and supporting citations.
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments regarding the 102 and 103 analyses have been considered and are unpersuasive.
Applicant first argues the same distinctions between a ticket and a token argued previously; namely, that “a conventional token does not include both a (sic) ‘a use right of the resource available to the user and including a command to be executed by the processor,’ 
Applicant also asserts that prior citations to the Ljung reference fail to disclose the execution of multiple commands in Claim 7.  This execution of multiple commands, first presented via after final amendments and therefore never addressed in an Office Action until now, requires the expansion of previous citations.  See updated 103 rejections below for more information.  See also the 112(a) rejections below regarding Claim 7.
The remainder of Applicant’s arguments on the topic of 102 and 103 relate to newly amended features not previously presented.  As such, these arguments need not be addressed here.  See updated 103 rejections below for additional information.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “S164” (see Fig. 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 
Claim Objections
Claim 10 is objected to because of the following informalities:  
In Claim 10, “…from the resource available to the user the temporary values of…” should read “…from the resource available to the user, the temporary values of…;” and
In Claim 10, “the temporary values of the template are replaced with the identifier, the begin date and the end date to generate the script” should read “the temporary values of the template are replaced with the resource identifier, the begin date and the end date to generate the script.”
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 7 contains the following limitation:  “wherein in the generating, the ticket further includes a command ID corresponding to an additional command to be executed by the processor, and in the executing, the one or more additional commands included in the received ticket and the additional command corresponding to the command ID included in the ticket are executed.”  Neither a command ID corresponding to an additional command nor a ticket containing mixed command script and command ID are supported by the original disclosure.  Paragraphs 0019-0020 disclose ticket comprising a command ID, said command ID corresponding to one or more commands described in an acquisition request (already disclosed in Claim 1 upon which Claim 7 depends), rather than an “additional” command.  Paragraph 0029 also discloses the command ID being in the form of command information (as described in Paragraphs 0019-0020).  Further, Paragraphs 0019-0020, 0029, and 0201 describe alternative embodiments wherein the command information contained within the ticket takes the form of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 3, “the one or more control commands” lack antecedent basis.  For the purposes of this examination, the preceding language of “a control command” will be interpreted as “one or more control commands.”  Claim 4 is rejected due to its dependence upon Claim 3. 
	In Claim 7, “the one or more additional commands included in the received ticket” lacks antecedent basis.  For the purposes of this examination, this language will be interpreted as “the one or more commands included in the received ticket.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 9, the limitation of receiving an acquisition request for the resource available to the user from a first apparatus; and executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the command indicated by the one or more commands included in the ticket resulting in the second apparatus obtaining a result of the using the resource available to the user, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall within the subcategories of commercial or legal interactions, managing personal behavior or relationships or managing interactions between people.  Additionally, the limitations of generating, when receiving an acquisition request from a first apparatus, the ticket including a script with one or more commands instructing operations of the processor based on the available resource information; and executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the command indicated by the one or more commands included in the ticket resulting in the second apparatus obtaining a result of the using the resource available to the user, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  But for the recitation of generic computer components, these limitations may be performed in the human mind or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a memory configured to store available resource information indicating a resource available to a user; a processor coupled to the memory and configured to perform a process; a non-transitory computer-readable storage medium having stored an information processing program to cause a computer to perform a process; and transmitting the ticket to the first apparatus.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use 
Claims 2-7, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses that the memory stores personal data of the user as the resource available to the user (an abstract idea in the form of a mental process), specifies that the one or more commands indicated in the command information must include a command to acquire personal data from memory (merely narrowing the field of use), as well as claiming the transmission of said personal information (merely providing insignificant extra-solution activity), which do not integrate the recited judicial exception into a practical application.  Regarding the above-mentioned insignificant extra-solution activity, these activities are well-understood, routine, and conventional as they embody mere data gathering (see MPEP 2106.05(g)) and receiving/transmitting data over a network (see MPEP 2106.05(d)) respectively.  
Claim 3 specifies particular embodiments of the previously claimed resources and command information, and specifies that the previously claimed execution step applies the further specified command information (merely narrowing the field of use), which do not integrate the recited judicial exception into a practical application.  
Claim 4 further specifies the particular embodiments of Claim 3 (merely further narrowing the field of use), which does not integrate the recited judicial exception into a practical application.  
Claim 5 discloses an additional decoding step within the previously claimed execution of the command information (an abstract idea in the form of a mental process), which does not integrate the recited judicial exception into a practical application.  
Claim 6 further specifies the information to be included on the generated ticket (merely narrowing the field of use) and implies an additional step of authenticating the source of the received ticket before the execution step takes place (said additional step being a mental process), which do not integrate the recited judicial exception into a practical application.  
Claim 7 discloses wherein in the generating, the ticket further includes a command ID corresponding to an additional command to be executed by the processor (merely narrowing the field of use); and in the executing, the one or more additional commands included in the received ticket and the additional command corresponding to the command ID included in the ticket are executed (an abstract idea in the form of a certain method of organizing human activity and mental process); which do not integrate the claim into a practical application.  
Claim 10 discloses wherein the script is generated from a template having temporary values that are replaced with data from the access request (merely narrowing the field of use), the data from the access request including a resource identifier identifying the resource available to the user (merely narrowing the field of use), the data also including a begin date and end date of the data to be obtained from the resource available to the user (merely narrowing the field of use), and the temporary values of the template are replaced with the identifier, the begin date and the end date to 
Claim 11 specifies that the resource identifier, begin date, and end date of Claim 10 are specifically related to a rental car and the pickup/dropoff dates thereof (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh et al (PGPub 20140223516) (hereafter, “Vongsouvanh”) in view of Zarchy et al (PGPub 20100251352) (hereafter, “Zarchy”).  
	Regarding Claims 1, 8, and 9, Vongsouvanh discloses the following limitations:
a memory configured to store available resource information indicating a resource available to a user (¶ 0033; Fig. 2A; digital information comprising a resource is hosted by the resource service); 
a processor coupled to the memory and configured to perform a process (¶ 0051; Fig. 3; processors and memory are coupled for inter-component communications);
a non-transitory computer-readable storage medium having stored an information processing program to cause a computer to perform a process (¶ 0005; computer-readable storage medium encoded with instructions executable by at least one processor);
receiving an acquisition request for the resource available to the user from a first apparatus (¶ 0026, 0030-0031, 0040; authorization request; may include a requested scope for the requested authorization); 
transmitting the ticket to the first apparatus (¶ 0043; the access token is sent to the computing device); and
executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the one or more commands included in the ticket resulting in the second apparatus obtaining a result of the using the resource available to the user (¶ 0044; the resource service receives the access token from the client device and in response provides access to the protected resource according to the access token's parameters).  
Vongsouvanh additionally disloses generating, when receiving the acquisition request from the first apparatus, a ticket including one or more commands instructing operations of the processor based on the available resource information (¶ 0031, 0040, 0044; a ticket indicating a use right of the resource is disclosed by the access token; the command information disclosed by the defined parameters of the access that is allowed (e.g., scope and duration of access); in response to a request, an access token is created).  Vongsouvanh does not explicitly disclose 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the command script functionality of Zarchy with the access control system of Vongsouvanh because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Zarchy are applicable to the base device (Vongsouvanh), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 2, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein the memory stores personal data of the user as the resource available to the user, and in the generating, the one or more commands include an acquisition command to acquire the personal data from the memory, and in the executing, the personal data is acquired from the memory by executing the acquisition command, and the acquired personal data is transmitted to the second apparatus (¶ 0031, 0033, 0043-0044; protected resource may include digital information or hosted resources associated with a user, such as digital images/videos, email accounts, financial infromation, a cloud storage account, a social network profile, user preferences, etc.).  
Regarding Claim 5, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein in the executing, the one or more 
Regarding Claim 6, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein in the generating, the ticket further includes an authentication identifier indicating the second apparatus having a right to use the ticket, and in the executing, the one or more commands are executed after a source from which the ticket is received is authenticated in reference to the authentication identifier (¶ 0030, 0032, 0044; execution of secured or encrypted data in the access token necessarily requires decryption of the same).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Zarchy and Pineau et al (PGPub 20140002236) (hereafter, “Pineau”).
Regarding Claim 3, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh and Zarchy do not explicitly disclose but Pineau does disclose wherein the resource available to the user is equipment connected to the information processing apparatus, and in the generating, the one or more commands includes a control command to control the equipment, and in the executing, the processor controls the equipment according to the one or more control commands (Abstract; ¶ 0015-0017; the resource being accessed is a door, which is connected to a remote server; upon validation, the server sends an open door signal to the door lock).  
The motivation to combine the references of Vongsouvanh and Zarchy remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art 
Regarding Claim 4, Vongsouvanh in view of Zarchy and Pineau discloses the limitations of Claim 3.  Vongsouvanh and Zarchy do not explicitly disclose but Pineau does disclose wherein the available resource information indicates a room available to the user, the equipment is a locking device for locking and unlocking of a door for entry to the room, and in the generating, the one or more commands includes a control command to instruct the locking device to unlock the door (Abstract; ¶ 0007, 0015-0017; the resource door is to a room (e.g., hotel, motel) assigned to a guest; door token instructs the remote server to remotely unlock the door).  The motivation to combine remains the same as for Claim 3.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Zarchy and Ljung et al (PGPub 20130210360) (hereafter, “Ljung”).
Regarding Claim 7, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh do not explicitly disclose but Ljung does disclose wherein in the generating, the ticket further includes a command ID corresponding to a command to be executed by the processor, and in the executing, the command corresponding to the command ID included in the ticket is executed (¶ 0009; the command may include a command identifier).  Vongsouvanh does not explicitly disclose but Zarchy does disclose said command being one or more additional commands to be executed by the processor (¶ 0045-0047; Fig. 4; access token 
The motivation to combine the references of Vongsouvanh and Zarchy remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the identification techniques of Ljung with the access control system of Vongsouvanh and Zarchy because Ljung teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0031, 0062, 0090, 0107, and 0120, the invention of Ljung is disclosed for use in a system for determining/allowing access to a controlled resource, such as that of Vongsouvanh and Zarchy.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Zarchy, Smith (US 7,343,597) (hereafter, “Smith”), and Hampshire et al (PGPub 20110191126) (hereafter, “Hampshire”).  
Regarding Claim 10, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1. Vongsouvanh and Zarchy do not explicitly disclose but Smith does disclose wherein the script is generated from a template having temporary values that are replaced with data (Column 12, lines 34-46; a command template is used to generate a command; parameters may be modified from default values).  Vongsouvanh additionally discloses said replacement data from the access request (¶ 0026, 0030-0031; a request for access to a protected resource including a scope of said access; authorize a client device to access the protected resource according to a requested scope; access token includes data defining a specific scope, and in some aspects, 
Vongsouvanh additionally discloses the data from the access request including a resource identifier identifying the resource available to the user (¶ 0026, 0030-0031, 0040; Claim 9; authorization request; may include a requested scope for the requested authorization and a Uniform Resource Identifier; a resource identified by the Uniform Resource Identifier).  
Vongsouvanh, Zarchy, and Smith do not explicitly disclose but Hampshire does disclose the data also including a begin date and end date of the data to be obtained from the resource available to the user (Abstract; ¶ 0039; reservation request includes an intended start time and end time for a specific vehicle selected by the driver).  
Vongsouvanh and Zarchy do not explicitly disclose but Smith does disclose the temporary values of the template are replaced with data to generate the script (Column 12, lines 34-46; a command template is used to generate a command; parameters may be modified from default values).  Vongsouvanh additionally discloses said replacement data including the resource identifier (¶ 0026, 0030-0031, 0040; Claim 9; authorization request; may include a requested scope for the requested authorization and a Uniform Resource Identifier; a resource identified by the Uniform Resource Identifier).  Vongsouvanh, Zarchy, and Smith do not explicitly disclose but Hampshire does disclose said replacement data including the begin date and the end date (Abstract; ¶ 0039; reservation request includes an intended start time and end time for a specific vehicle selected by the driver).  
The motivation to combine the references of Vongsouvanh and Zarchy remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Smith are applicable to the base device (Vongsouvanh and Zarchy), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle rental functionality of Hampshire with the access control system of Vongsouvanh, Zarchy, and Smith because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hampshire are applicable to the base device (Vongsouvanh, Zarchy, and Smith), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 11, Vongsouvanh in view of Zarchy, Smith, and Hampshire discloses the limitations of Claim 10.  Vongsouvanh, Zarchy, and Smith do not explicitly disclose but Hampshire does disclose wherein the resource identifier identifies a rental car, the begin date is the date the rental is rented and the end date is the date the car is returned (Abstract; ¶ 0039; 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20130185784 – “Authority Delegate System, Server System in Authority Delegate System, and Control Method for Controlling Authority Delegate System,” Tamura, disclosing an access control system utilizing access tokens which are sharable with other users or devices
PGPub 20160318481 – “Methods and Systems for Using Cloud Services to Assign e-Keys to Access Vehicles,” Penilla et al, disclosing an access control system for a vehicle which utilizes an access code
PGPub 20160283740 – “Consumer and Brand Owner Data Management Tools and Consumer Privacy Tools,” Roundtree, disclosing a system which provides tools to control how and who may access a user’s personal data
PGPub 20150370615 – “Methods and Apparatus for Using Smart Environment Devices via Application Program Interfaces,” Pi-Sunyer, disclosing a system for controlling access to and interaction with data elements via access tokens



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628